                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                              FAYETTEVILLE DIVISION


MATTHEW SMITH                                                                    PLAINTIFF

 V.                             CASE NO. 5:19-CV-05209

SHERIFF SHAWN HOLLOWAY,
Benton County, Arkansas; and
DEPUTY COBB                                                                  DEFENDANTS

                                  OPINION AND ORDER

       This is a civil rights action filed by the Plaintiff pursuant to 42 U.S.C. § 1983.

Plaintiff proceeds pro se and in forma pauperis. Plaintiff is incarcerated in the Benton

County Detention Center.

       By Order (Doc. 3) entered on November 4, 2019, Plaintiff was directed to file an

amended complaint. The amended complaint was to be filed by November 30, 2019.

Plaintiff was advised that failure to comply with the Order “shall” result in the dismissal of

the case.

       To date, Plaintiff has not filed an amended complaint. Plaintiff has not sought an

extension of time to comply with the Order. No mail has been returned as undeliverable.

       The Federal Rules of Civil Procedure specifically contemplate dismissal of a case

on the ground that the plaintiff failed to prosecute or failed to comply with an order of the

court. Fed. R. Civ. P. 41(b); Line v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962)

(stating that the district court possesses the power to dismiss sua sponte under Rule

41(b)). Pursuant to Rule 41(b), a district court has the power to dismiss an action based

on “the plaintiff’s failure to comply with any court order.” Brown v. Frey, 806 F.2d 801,

803-04 (8th Cir. 1986) (emphasis added). Additionally, Rule 5.5(c)(2) of the Local Rules

                                              1
for the Eastern and Western Districts of Arkansas requires parties appearing pro se to

monitor the case, and to prosecute or defend the action diligently.

       Therefore, pursuant to Rule 41(b), this case should be and hereby is DISMISSED

WITHOUT PREJUDICE based on Plaintiff’s failure to prosecute the case, his failure to

obey the order of the Court, and his failure to comply with Local Rule 5.5(c)(2). Fed. R.

Civ. P. 41(b).

       IT IS SO ORDERED on this 5th day of December, 2019.



                                         /s/ Timothy L. Brooks_____________________
                                         TIMOTHY L. BROOKS
                                         UNITED STATES DISTRICT JUDGE




                                            2
